                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 1 of 29 Page ID
                                                                                            #:16757



                                                           1    AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                           2    ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                           3    Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                           4    Facsimile: (213) 627-6342
                                                                Email: ellen.robbins@akerman.com
                                                           5    Email: alicia.hou@akerman.com
                                                           6    LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                           7    Miami, Florida 33131
                                                                Telephone: (305) 374-5600
                                                           8    Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                           9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Email: adrienne.scheffey@akerman.com
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Attorneys for Defendant
AKERMAN LLP




                                                                THE GEO GROUP, INC.
                                                           14
                                                           15                         UNITED STATES DISTRICT COURT
                                                           16          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           17
                                                                                                              Case No. 5:17-cv-02514-JGB-SHK
                                                           18   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and                  Assigned to Hon. Jesus G. Bernal
                                                           19   RAMON MANCIA, individually and on
                                                           20   behalf of all others similarly situated
                                                                                                              DEFENDANT THE GEO GROUP,
                                                                                Plaintiff,                    INC.’S REPLY IN SUPPORT OF ITS
                                                           21                                                 MOTION FOR SUMMARY
                                                                      vs.                                     JUDGMENT
                                                           22
                                                                THE GEO GROUP, INC.,
                                                           23
                                                                                Defendant.
                                                           24
                                                                                                              Hearing Information:
                                                           25   AND RELATED COUNTERCLAIM                      Date: February 1, 2021
                                                                                                              Time: 9:00 a.m.
                                                           26                                                 Place: Courtroom 1
                                                                                                                     3470 Twelfth Street
                                                           27                                                        Riverside, California 92501
                                                           28
                                                                                                          1                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                        DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 2 of 29 Page ID
                                                                                            #:16758



                                                           1                                                   TABLE OF CONTENTS
                                                                                                                                                                                                   Page
                                                           2
                                                                I.       The TVPA Does Not Provide a Private Right of Action for Injunctive Relief. ........1
                                                           3
                                                           4    II.      Plaintiffs’ Purported Declaratory Relief. ....................................................................3

                                                           5    III.     Plaintiffs Fail To Raise Disputed Issues Of Fact That Would Preclude Summary
                                                                         Judgment On Their TVPA And CTVPA Claims. ......................................................4
                                                           6
                                                                         a.        The Action Plaintiffs Challenge Is A Warning Of Adverse But
                                                           7                       Legitimate Consequences, Not An Illicit Threat. ........................................... 4
                                                           8             b.        The Thirteenth Amendment Counsels Against A Finding of TVPA
                                                           9                       Liability. ........................................................................................................... 6
                                                                         c.        Plaintiffs’ Interpretation of Section 5.8 of the PBNDS Does Not
                                                           10
                                                                                   Compel a Different Result. .............................................................................. 7
                                                           11
                                                                IV.      Plaintiffs’ TVPA Case Law is Inapposite...................................................................8
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   V.       Being A For-Profit Company Does not Establish the Intent Required Under the
AKERMAN LLP




                                                                         TVPA. ..........................................................................................................................9
                                                           14
                                                                VI.      GEO is Entitled to Summary Judgment on Plaintiffs’ Employment Claims. .........10
                                                           15
                                                                         a.        Under any definition of “employer,” GEO does not employ Plaintiffs. ...... 10
                                                           16
                                                                         b.        Martinez is not the Correct Test. ................................................................... 11
                                                           17
                                                                         c.        Whether Detainees are “Employees” Is the Appropriate Test. .................... 11
                                                           18            d.        GEO does not Employ Plaintiffs Under Martinez. ....................................... 13
                                                           19                      1.        GEO does not control VWP Participants’ wages, hours, or
                                                           20                                working conditions. ............................................................................. 13

                                                           21                      2.        GEO does not suffer or permit Plaintiffs to work .............................. 14

                                                           22   VII. GEO Is Entitled To Derivative Sovereign Immunity. ..............................................15
                                                           23            a.        GEO Performed as ICE Directed .................................................................. 15
                                                           24            b.        ICE Has Authority To Direct The Dollar A Day Rate ................................. 17

                                                           25   VIII. GEO Is Entitled To Intergovernmental Immunity....................................................17
                                                           26            a.        The Wage Class Claims Seek to Regulate the Federal Government ........... 18
                                                           27            b.        California Minimum Wage Act is Discriminatory ....................................... 18

                                                           28
                                                                 56108041;1                                                        i                                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                     TABLE OF CONTENTS
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 3 of 29 Page ID
                                                                                            #:16759



                                                           1    IX.     Plaintiffs Cannot Prevail On Their Claims For Unjust Enrichment Or For Violation
                                                                        Of California’s Unfair Competition Law..................................................................21
                                                           2
                                                                X.      CONCLUSION .........................................................................................................21
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                56108041;1                                                  ii                               CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                TABLE OF CONTENTS
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 4 of 29 Page ID
                                                                                            #:16760



                                                           1                                            TABLE OF AUTHORITIES
                                                           2                                                                                                                     Page(s)
                                                           3    Cases
                                                           4
                                                                Barrientos v. CoreCivic, Inc.,
                                                           5      951 F.3d 1269 (11th Cir. 2020) ............................................................................ 8
                                                           6    Blackburn v. United States,
                                                           7       100 F.3d 1426 (9th Cir. 1996) ............................................................................ 21
                                                           8    Boeing v. Movassaghi,
                                                           9      768 F.3d 832 (9th Cir. 2014) .............................................................................. 20

                                                           10   Boyle v. United Techs. Corp.,
                                                                  487 U.S. 500 (1988)............................................................................................ 15
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Brassinga v. City of Mtn. View,
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                   66 Cal. App. 4th 195 (1998) ............................................................................... 14
                                                           13
AKERMAN LLP




                                                                Cooper v. Simpson Strong-Tie Co.,
                                                           14
                                                                  460 F. Supp. 3d 894 (N.D. Cal. 2020)................................................................ 21
                                                           15
                                                                Dep’t of Employment v. United States,
                                                           16     385 U.S. 355 (1966)............................................................................................ 18
                                                           17
                                                                Dynamex Ops. W. Inc. v. Super. Ct.,
                                                           18     4 Cal. 5th 903 (2018) .......................................................................................... 11
                                                           19   Headley v. Church of Scientology Int’l,
                                                           20     687 F.3d 1173 (9th Cir. 2012) .............................................................................. 5

                                                           21   In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig.,
                                                                    928 F.3d 42 (D.C. Cir. 2019)........................................................................ 15, 17
                                                           22
                                                           23   Juino v. Livingston Parish Fire Dist. No. 5,
                                                                   717 F.3d 431 (5th Cir. 2013) .............................................................................. 12
                                                           24
                                                                Martinez v. Combs,
                                                           25
                                                                  49 Cal. 4th 35 (2010) ........................................................................ 10, 11, 13, 14
                                                           26
                                                                Martinez-Rodriguez v. Giles,
                                                           27     391 F. Supp. 3d 985 (D. Idaho 2019) ................................................................... 5
                                                           28
                                                                                                                            iii                             CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                              TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 5 of 29 Page ID
                                                                                            #:16761



                                                           1    Marzan v. Bank of Am.,
                                                                  779 F. Supp. 2d 1140 (D. Haw. 2011).................................................................. 4
                                                           2
                                                                Matherly v. Andrews,
                                                           3      859 F.3d 264 (4th Cir. 2017) ........................................................................ 12, 13
                                                           4
                                                                Medina Tovar v. Zuchowski,
                                                           5      982 F.3d 631 (9th Cir. 2020) ................................................................................ 2
                                                           6    Mendez v. Haugen,
                                                           7      2015 WL 5718967 (D. Minn. Sept. 29, 2015), aff’d, No. 15-3370
                                                                  (Feb. 22, 2016)...................................................................................................... 6
                                                           8
                                                           9    Menocal v. GEO Grp., Inc.,
                                                                  113 F. Supp. 3d 1125 (D. Colo. 2015) ........................................................... 1, 15
                                                           10
                                                                Muchira v. Al-Rawaf,
                                                           11
                                                                  850 F.3d 605 (4th Cir. 2017) ........................................................................ 4, 5, 6
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                Nwauzor v. GEO Grp., Inc.,
                                                           13     2020 WL 1689728 (W.D. Wash. Apr. 7, 2020) ..................................... 15, 20, 21
AKERMAN LLP




                                                           14
                                                                Prince-Weithorn v. GMAC Mortg., LLC,
                                                           15      2011 WL 11651984 (C.D. Cal. May 5, 2011) ...................................................... 1
                                                           16   Roman v. Tyco Simplex Grinnell,
                                                           17     2017 WL 3394295 (M.D. Fla. Aug. 8, 2017), aff’d, 732 F. App’x 813 (11th Cir.
                                                                  2018) ..................................................................................................................... 5
                                                           18
                                                                S.G. Borello & Sons, Inc. v. Dep’t of Indus. Rels.,
                                                           19
                                                                   48 Cal. 3d 341 (1989) ................................................................................... 11, 12
                                                           20
                                                                Salazar v. McDonald’s Corp.,
                                                           21      2016 WL 4394165 (N.D. Cal. Aug. 16, 2016), aff’d, 939 F.3d 1051 (9th Cir. 2019)
                                                           22      ............................................................................................................................ 11
                                                           23   Talley v. City of Fresno,
                                                                   51 Cal. App. 5th 1060 (2020) ....................................................................... 11, 12
                                                           24
                                                           25   The GEO Group, Inc. v. Newsom,
                                                                   2020 WL 5968759 (S.D. Cal. Oct. 8, 2020) ................................................. 17, 18
                                                           26
                                                                United States v. $133,420.00 in U.S. Currency,
                                                           27
                                                                  672 F.3d 629 (9th Cir. 2012) ................................................................................ 3
                                                           28
                                                                                                                                 iv                                 CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                  TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 6 of 29 Page ID
                                                                                            #:16762



                                                           1    United States v. California,
                                                                  921 F.3d 865 (9th Cir. 2019) .............................................................................. 18
                                                           2
                                                                United States v. Calimlim,
                                                           3      538 F.3d 706 (7th Cir. 2008) ............................................................................ 8, 9
                                                           4
                                                                United States v. Daas,
                                                           5      198 F.3d 1167 (9th Cir. 1999) .............................................................................. 1
                                                           6    United States v. Dann,
                                                           7      652 F.3d 1160 (9th Cir. 2011) .............................................................................. 9
                                                           8    United States v. Michigan,
                                                           9      851 F.2d 803 (6th Cir. 1988) .............................................................................. 18

                                                           10   United States v. Toviave,
                                                                  761 F.3d 623 (6th Cir. 2014) ............................................................................ 5, 6
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Washington v. U.S.,
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                  460 U.S. 526 (1983)............................................................................................ 18
                                                           13
AKERMAN LLP




                                                                Wells Fargo Bank Nw. N.A. v. Taca Int’l Airlines,
                                                           14
                                                                  247 F. Supp. 2d 352 (S.D.N.Y. Sept. 25, 2002) ................................................... 9
                                                           15
                                                                Statutes
                                                           16
                                                                8 U.S.C. § 1101(a)(15)(U) ......................................................................................... 2
                                                           17
                                                           18   18 U.S.C. § 1595 ................................................................................................ 1, 2, 3

                                                           19   18 U.S.C. § 1595A ............................................................................................. 1, 2, 3
                                                           20   Cal. Code Regs. Title 15, § 3064 ............................................................................. 19
                                                           21
                                                                Amendments to the California Labor Code ............................................................. 10
                                                           22
                                                                California Minimum Wage Act ............................................................. 10, 11, 18, 20
                                                           23
                                                                California’s Unfair Competition Law ...................................................................... 21
                                                           24
                                                           25   Fair Employment and Housing Act ......................................................................... 12
                                                           26   Labor Code § 1194 .................................................................................................. 11
                                                           27   Labor Code § 2775 ............................................................................................ 11, 12
                                                           28
                                                                                                                              v                                CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 7 of 29 Page ID
                                                                                            #:16763



                                                           1    Labor Code § 2775(b)(1) ......................................................................................... 11

                                                           2    Labor Code § 2775(b)(3) ......................................................................................... 11
                                                           3    Trafficking Victims Protection Act ........................................................................... 5
                                                           4    Rules
                                                           5
                                                                F.R.E. 408-protected ................................................................................................ 20
                                                           6
                                                                Other Authorities
                                                           7
                                                           8    Thirteenth Amendment .............................................................................................. 6

                                                           9    Laura Shoop, Uncovering the “Hidden Crime” of Human Trafficking by Empowering
                                                                  Individuals to Respond, 36 Ga. St. U.L. Rev. 1173, 1206 (2020)........................ 3
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                             vi                                CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                               TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 8 of 29 Page ID
                                                                                            #:16764



                                                           1                Defendant The GEO Group, Inc. (“GEO”) hereby submits its Reply in Support of
                                                           2    its Motion for Summary Judgment (“MSJ”). Because Plaintiffs fail to present a colorable
                                                           3    question of fact for the jury, this Court should enter summary judgment in GEO’s favor.
                                                           4    I.          The TVPA Does Not Provide a Private Right of Action for Injunctive Relief.
                                                           5                Congress has carefully crafted the remedies of the TVPA’s private right of action.
                                                           6    In doing so, Congress made clear that in a case brought by an individual, the only relief
                                                           7    available is monetary damages and attorneys’ fees. 18 U.S.C. § 1595. Likewise, Congress
                                                           8    unambiguously limited injunctive relief to only those cases brought by the United States
                                                           9    Attorney General. 18 U.S.C. § 1595A. Congress did not extend the right to seek injunctive
                                                           10   relief to suits brough by individuals. Had Congress wished to do so, it would have included
                                                           11   a private right of action under the “Civil Injunctions” section of the TVPA.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12               Despite conceding the statute’s clarity, Plaintiffs attempt to argue the statute could
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   be more explicit; arguing that Congress “knows how to prohibit equitable relief.” ECF 432
AKERMAN LLP




                                                           14   at 14. Plaintiffs’ argument misses the mark. The issue in this action is not whether Congress
                                                           15   outright prohibited all injunctive relief under the TVPA, but instead, whether it created a
                                                           16   private right of action for injunctive relief under the TVPA. The plain language
                                                           17   demonstrates that Congress did not create a private right of action for injunctive relief under
                                                           18   the TVPA. Instead it explicitly limited the available relief to monetary damages.1
                                                           19               Next, Plaintiffs argue that the legislative history supports their reading, but do not
                                                           20   explain why, under the principles of statutory construction, this Court should consider the
                                                           21   legislative history. Indeed, the primary tenet of statutory interpretation is that a Court
                                                           22   should not look to the legislative history of a statue unless it has first found that the statute
                                                           23   is vague and ambiguous. United States v. Daas, 198 F.3d 1167, 1174 (9th Cir. 1999) (“If
                                                           24
                                                           25   1
                                                                  Indeed, Congress routinely limits the relief available in a private cause of action to a
                                                           26   narrower scope of liability than may be available under the entirety of a statute. See e.g.,
                                                                Prince-Weithorn v. GMAC Mortg., LLC, 2011 WL 11651984, at *3 (C.D. Cal. May 5,
                                                           27   2011) (explaining it was highly “unlikely that Congress absent mindedly forgot to mention
                                                           28   an intended private right of action against TARP fund recipients when it expressly gave a
                                                                private right of action against the Secretary [of the Treasury].”) (citations omitted).
                                                                    56108041;1                                    1                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 9 of 29 Page ID
                                                                                            #:16765



                                                           1    the statute is ambiguous—and only then—courts may look to its legislative history for
                                                           2    evidence of congressional intent.”). Here, Plaintiffs do not argue that the TVPA is vague
                                                           3    or ambiguous. To the contrary, Plaintiffs insist that the TVPA is clear. See e.g. ECF 411-1
                                                           4    (arguing the TVPA is “sufficiently clear”). GEO agrees that the language is clear. The
                                                           5    statute plainly sets forth the remedies that are available to the private plaintiffs and the
                                                           6    separate remedies that are available exclusively in actions brought by the Attorney General.
                                                           7             Even if there was a colorable argument that the TVPA’s remedies are ambiguous,
                                                           8    Plaintiffs have failed to demonstrate that the legislative intent is consistent with their
                                                           9    interpretation. A review of the legislative history of Section 1595A makes plain that
                                                           10   Congress intended to explicitly define the remedies available under each section of the
                                                           11   statute. For example, the bill’s announcement states it, “authorizes appropriations through
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   FY 2021 for the Department of Health and Human Services and the Department of
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Homeland Security for programs responding to severe forms of human trafficking . . . and
AKERMAN LLP




                                                           14   amends Federal criminal law to modify penalties for certain offenses related to
                                                           15   human trafficking.” Bill Announcement, 2018 WL 6730558, at *2 (emphasis added).
                                                           16   Significantly, Plaintiffs do not cite directly to the legislative history for Sections 1595 or
                                                           17   1595A. Instead, they cite to legislative history for other provisions that are not at issue and
                                                           18   that relates to amendments prior to Section 1595A’s enactment (in fact, Plaintiffs’ entire
                                                           19   brief fails to include even a single reference to 1595A). ECF 432 at 16.
                                                           20            Plaintiffs’ other authority is similarly unpersuasive. Medina Tovar v. Zuchowski,
                                                           21   982 F.3d 631 (9th Cir. 2020) addressed the question of whether 8 U.S.C. § 1101(a)(15)(U),
                                                           22   the statute providing for “U visas,” provided for derivative spousal visas where the parties
                                                           23   were married after the initial petition for a visa, but before the grant of the U-visa. Id. at
                                                           24   633. Nothing in the opinion mentions the TVPA, nor does the opinion discuss the bounds
                                                           25   of the statute or the availability of injunctive relief. Likewise, the law review article cited
                                                           26   by Plaintiffs does not even mention injunctive relief but instead reaffirms in a footnote that
                                                           27   a private right of action “allow[s] victims access to civil damages from their traffickers.”
                                                           28
                                                                 56108041;1                                   2                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 10 of 29 Page ID
                                                                                             #:16766



                                                           1    ECF 432 at 15 (citing Laura Shoop, Uncovering the “Hidden Crime” of Human Trafficking
                                                           2    by Empowering Individuals to Respond, 36 Ga. St. U.L. Rev. 1173, 1206 (2020)).
                                                           3                Moreover, Plaintiffs’ interpretation would impermissibly render Section 1595A
                                                           4    superfluous. United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 643 (9th Cir.
                                                           5    2012) (explaining that in statutory construction “no provision should be construed to be
                                                           6    entirely redundant.”). If Section 1595 included relief beyond that specifically enumerated,
                                                           7    there would be no need for a section entitled “Civil Injunctions.” Instead, Section 1595,
                                                           8    entitled “Civil Remedy” provides only that an individual may “recover damages and
                                                           9    reasonable fees.” 18 U.S.C. §1595. In contrast, the section titled “Civil Injunctions” does
                                                           10   not provide a right to individual injunctive relief, but instead limits injunctive relief to the
                                                           11   Attorney General. 18 U.S.C. § 1595A.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12               Finally, Plaintiffs’ argument that because this Court certified the class, it must be
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   maintained on the merits should also be rejected. As Plaintiffs themselves argue, class
AKERMAN LLP




                                                           14   certification is not a determination on the merits. ECF 433 at 8.2 Here, following discovery
                                                           15   and clarification of the claims beyond the pleadings, it is clear Plaintiffs claims fail as a
                                                           16   matter of law; accordingly, GEO is entitled to summary judgment.
                                                           17   II.         Plaintiffs’ Purported Declaratory Relief.
                                                           18               Plaintiffs also now claim that they seek declaratory relief. As explained above,
                                                           19   equitable relief is not available under the TVPA. But, even if it were, Plaintiffs previously
                                                           20   chose to limit their claim to exclusively injunctive relief during the class notice period to
                                                           21   gain an advantage and avoid the broader class notice that would have been necessary had
                                                           22   their claims for relief been broader. ECF 420-3. After relying upon their position to gain
                                                           23   an advantage in this litigation, they cannot now conduct an about-face after discovery has
                                                           24   closed and GEO has relied upon Plaintiffs’ representation.
                                                           25
                                                           26
                                                                2
                                                                 GEO’s motion to decertify these same claims is currently pending. As explained in that
                                                           27   motion, this Court may amend certification at any time. Plaintiffs’ assertion that this Court
                                                           28   cannot change any of its findings after certification, or that certification is the “law of the
                                                                case,” is inaccurate.
                                                                    56108041;1                                    3                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 11 of 29 Page ID
                                                                                             #:16767



                                                           1                In addition, Plaintiffs newly sought relief has not been identified with sufficient
                                                           2    specificity to survive GEO’s motion for summary judgment. Plaintiffs allege only that they
                                                           3    seek a “declaratory judgment regarding [its] disregard of the statute,”3 yet they do not
                                                           4    articulate what they want the Court to declare. Even Plaintiffs are unconvinced they seek
                                                           5    declaratory relief. On the very first page of their Opposition, Plaintiffs identify a list of
                                                           6    “relevant issues,” none of which mentions declaratory relief. ECF 432 at 11.
                                                           7                 Further, Plaintiffs’ allegations fail to establish a claim for declaratory relief as they
                                                           8    seek redress for past acts, and none of the Plaintiffs remain detained. See Marzan v. Bank
                                                           9    of Am., 779 F. Supp. 2d 1140, 1146 (D. Haw. 2011) (cause of action for declaratory relief
                                                           10   cannot be used to complain of past wrongs). Accordingly, this Court should reject
                                                           11   Plaintiffs’ arguments that they are entitled to declaratory relief.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   III.        Plaintiffs Fail To Raise Disputed Issues Of Fact That Would Preclude
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13               Summary Judgment On Their TVPA And CTVPA Claims.
AKERMAN LLP




                                                           14               a.     The Action Plaintiffs Challenge Is A Warning Of Adverse But Legitimate
                                                           15                      Consequences, Not An Illicit Threat.
                                                           16               Under the TVPA, Plaintiffs have a burden to establish two key elements of their
                                                           17   claim. Muchira v. Al-Rawaf, 850 F.3d 605, 618 (4th Cir. 2017). First, Plaintiffs must
                                                           18   establish GEO had the requisite scienter. “The linchpin of the serious harm analysis under
                                                           19   § 1589 is not just that serious harm was threatened but that the employer intended the
                                                           20   victim to believe that such harm would befall her if she left her employment[.]” Id. (internal
                                                           21   quotations omitted). Second, Plaintiffs must establish the harm or threat of harm relayed
                                                           22   by the defendant was “sufficiently serious” to compel the victim to continue to work, from
                                                           23   the vantage point of a reasonable person in the place of the victim – the victim’s decision
                                                           24   to provide his or her labor must be “objectively reasonable under the circumstances,” but
                                                           25
                                                           26
                                                           27   3
                                                                 Ironically, in their summary judgment motion, Plaintiffs argued GEO could not seek
                                                           28   declaratory relief for issues subsumed within other aspects of the case. To the extent this
                                                                Court finds that argument persuasive, it should apply with equal force to Plaintiffs’ claims.
                                                                    56108041;1                                      4                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 12 of 29 Page ID
                                                                                             #:16768



                                                           1    that the factfinder must also consider “the particular vulnerabilities of the person” in the
                                                           2    victim’s position. Id.
                                                           3             In assessing the second factor, whether harm is “sufficiently serious,” a warning of
                                                           4    a legitimate but adverse consequence will not suffice to establish a threat of serious harm.
                                                           5    United States v. Toviave, 761 F.3d 623, 626 (6th Cir. 2014). A warning of a consequence
                                                           6    is not a threat under the TVPA. Headley v. Church of Scientology Int’l, 687 F.3d 1173,
                                                           7    1180 (9th Cir. 2012). Whether a warning constitutes a warning of an adverse but legitimate
                                                           8    consequence as opposed to a threat under the TVPA is a decision for the Court that can be
                                                           9    resolved at summary judgment. Id. at 1180; see also Martinez-Rodriguez v. Giles, 391 F.
                                                           10   Supp. 3d 985, 992 (D. Idaho 2019); Roman v. Tyco Simplex Grinnell, 2017 WL 3394295,
                                                           11   at *5 (M.D. Fla. Aug. 8, 2017), aff’d, 732 F. App’x 813 (11th Cir. 2018) (finding no
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   violation of the TVPA because the purported threat was merely a warning that the
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   employee would be fired if he did not complete his job tasks).
AKERMAN LLP




                                                           14            Plaintiffs argue this Court need not distinguish between improper threats and
                                                           15   permissible warnings of adverse but legitimate consequences. ECF 432 at 18. Yet, binding
                                                           16   Ninth Circuit precedent is directly contrary to Plaintiff’s argument: “[i]n applying the Act,
                                                           17   we must distinguish between “[]improper threats or coercion and permissible warnings of
                                                           18   adverse but legitimate consequences.” Headley, 687 F.3d at 1180 (emphasis added). This
                                                           19   inquiry is critical because a “warning of such a [legitimate] consequence is not a ‘threat’—
                                                           20   under the Trafficking Victims Protection Act.” Id.
                                                           21            Here, the specific practice Plaintiffs challenge is a warning of adverse but legitimate
                                                           22   consequences. Plaintiffs argue that merely placing ICE’s disciplinary sanctions in the
                                                           23   detainee handbook, which include an admonition that the “refusal to clean assigned living
                                                           24   area” may be sanctioned by, inter alia, segregation, is an impermissible threat under the
                                                           25   TVPA. ECF 432 at 25; ECF 415-6 (§ 3.1A). Plaintiffs argue it is “irrelevant” whether GEO
                                                           26   actually imposed that sanction, whether there was a policy developed by GEO to the
                                                           27   contrary, or whether no detainee has actually been subjected to segregation for refusing to
                                                           28   clean. ECF 432 at 25.
                                                                 56108041;1                                    5                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 13 of 29 Page ID
                                                                                             #:16769



                                                           1             Neither party disputes that GEO must comply with the PBNDS as part of its
                                                           2    contracts with ICE. ECF 414-1 (GEO’s Fact #31); ECF 411-12 (Plaintiffs’ Fact #30).
                                                           3    Furthermore, Congress has directed ICE to require that its contractors follow the PBNDS.
                                                           4    ECF 435-3 at 5. It is also not disputed that the purported “threat” at issue is that ICE’s
                                                           5    offense 306, “refusal to clean assigned living area” contains a list of thirteen different
                                                           6    sanctions, of which one is up to 72 hours in segregation. ECF 415-6 (PBNDS § 3.1A); ECF
                                                           7    432 at 21. The PBNDS require that GEO communicate the disciplinary severity scale to
                                                           8    detainees in a handbook. ECF 206-5 at 222 (2011 PBNDS, § 3.V.B) (“The detainee
                                                           9    handbook . . . issued to each detainee upon admittance, shall provide notice of the . . .
                                                           10   disciplinary severity scale”) The only question is whether the PBNDS’s disciplinary
                                                           11   policies are an illicit threat or just a warning of legitimate consequences. This is a
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   determination of law for the Court. The record reflects that Section 3.1 of the PBNDS
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   serves to “ensure that there is a fair and equitable disciplinary system at all detention
AKERMAN LLP




                                                           14   facilities that hold ICE detainees.” ECF 408-4 at 71 (Brooks Dep. 276:10-12); thus, ICE’s
                                                           15   purpose in enacting Section 3.1 is legitimate. The facts and law compel a finding that the
                                                           16   “threat” Plaintiffs challenge is a legitimate warning of a consequence not actionable under
                                                           17   the TVPA.
                                                           18            b.     The Thirteenth Amendment Counsels Against A Finding of TVPA
                                                           19                   Liability.
                                                           20       In addition to limiting liability to circumstances with illicit threats, not simply legitimate
                                                           21   warnings, the TVPA also does not serve to overturn longstanding precedent under the
                                                           22   Thirteenth Amendment. Muchira, 850 F.3d at 617; Toviave, 761 F.3d at 628. Indeed, the
                                                           23   requirement that a detainee cleaning communal bathrooms in his or her housing unit,
                                                           24   subject to potential disciplinary sanctions, is “the type of normal housekeeping duties that
                                                           25   fall outside the Thirteenth Amendment.” Mendez v. Haugen, 2015 WL 5718967, at *5 (D.
                                                           26   Minn. Sept. 29, 2015), aff’d, No. 15-3370 (Feb. 22, 2016). Plaintiffs offer no authority to
                                                           27   the contrary. Thus, GEO is entitled to summary judgment on its TVPA claims.
                                                           28
                                                                 56108041;1                                     6                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 14 of 29 Page ID
                                                                                             #:16770



                                                           1             c.     Plaintiffs’ Interpretation of Section 5.8 of the PBNDS Does Not Compel
                                                           2                    a Different Result.
                                                           3        In their Opposition, Plaintiffs make plain it is not the scope of cleaning they challenge
                                                           4    as violative of the TVPA, but instead the placement of the consequences for the refusal to
                                                           5    clean in the handbook. Indeed, the sanction at issue did not use the phrase “personal
                                                           6    housekeeping” but instead warns against the refusal to clean “assigned living area.” ECF
                                                           7    415-6 (PBNDS § 3.1A); ECF 432 at 21. Under Plaintiffs’ theory, Section 5.8 of the
                                                           8    PBNDS, which describes the Voluntary Work Program, limits the tasks that detainees may
                                                           9    perform without compensation to (1) making beds daily, (2) stacking loose papers, (3)
                                                           10   keeping the floor free of debris and the dividers free of clutter, and (4) refraining from
                                                           11   hanging clothing or objects in housing units. ECF 415-6 (PBNDS 5.8 V.C). To put this
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300




                                                                allegation in context, Plaintiffs allege GEO may require detainees to make their beds
                LOS ANGELES, CALIFORNIA 90071




                                                           13   subject to the disciplinary policy in Section 3.1, but asking the same detainee to clean up a
AKERMAN LLP




                                                           14   table where they intentionally spilled milk violated the TVPA.
                                                           15       The undisputed evidence shows Plaintiffs’ contrived interpretation lacks support. ICE,
                                                           16   the drafter of the PBNDS, never intended for Section 5.8 to be an exhaustive list of personal
                                                           17   housekeeping tasks that may be performed without compensation. ECF 422-1 at 6 (Brooks
                                                           18   Decl. ¶ 14). Instead, it was meant to be “examples of personal housekeeping.” Id. Nor was
                                                           19   it ever intended to “preclude detainees from participating in maintaining the cleanliness of
                                                           20   common or shared living areas.” Id. To the contrary, the PBNDS does not “exempt[s] or
                                                           21   expressly forbid[s] detainees from performing basic housekeeping and light cleaning.” Id.
                                                           22   at ¶ 16. Indeed, detainees share “a co-responsibility to keep the dormitory, dayroom,
                                                           23   shower and bathroom areas tidy and clean.” Id.
                                                           24       To the extent Plaintiffs argue that the sanction in the PBNDS for “refusing to clean
                                                           25   assigned living area” cannot be enforced where detainees refuse to clean areas other than
                                                           26   the four items enumerated in Section 5.8, the undisputed evidence also makes plain that
                                                           27   this is inaccurate. As ICE’s 30(b)(6) witness explained, ICE’s own detainee handbook
                                                           28
                                                                 56108041;1                                  7                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 15 of 29 Page ID
                                                                                             #:16771



                                                           1    warns that detainees who do not clean their “living area and any general-use areas. . . may
                                                           2    be disciplined.” Id. at ¶ 14.
                                                           3        Nor does Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1277 (11th Cir. 2020) compel a
                                                           4    different result. Plaintiffs mischaracterize the holding in Barrientos, arguing that it adopted
                                                           5    Plaintiffs’ interpretation of the PBNDS as limiting detainees’ responsibilities to clean to
                                                           6    the four items enumerated in Section 5.8. ECF 432 at 20; ECF 433 at 12. Barrientos made
                                                           7    no such finding. Instead, the Eleventh Circuit found “nothing in the text of the statute
                                                           8    excludes federal contractors providing immigration detention services from liability under
                                                           9    the TVPA, even when that liability might arise out of the operation of a federally mandated
                                                           10   work program.” Barrientos, 951 F.3d at 1277. To avoid “unintended consequences,” the
                                                           11   court limited its holding, stating: “[t]o be clear, our opinion should not be read to call into
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300




                                                                question the legality of voluntary work programs in federal immigration detention
                LOS ANGELES, CALIFORNIA 90071




                                                           13   facilities, or to call into question longstanding requirements that detainees or inmates be
AKERMAN LLP




                                                           14   required to perform basic housekeeping tasks.” Id. at 1277-78. Nor did the Barrientos court
                                                           15   limit its definition of “basic housekeeping tasks” to those enumerated in Section 5.8.
                                                           16   Instead, the court included a footnote explaining that it did not intend to call into question
                                                           17   the disciplinary severity scale included in the PBNDS: “As discussed above, in the interest
                                                           18   of maintaining order in an immigration detention facility, the PBNDS authorize
                                                           19   punishments for detainees who, among other things, refuse to complete basic personal
                                                           20   housekeeping tasks or organize work stoppages. See generally PBNDS § 3.1. Our decision
                                                           21   should likewise not be read to imply that these basic disciplinary measures, on their own,
                                                           22   give rise to TVPA liability.” Id. at 1278 n.5.
                                                           23   IV.      Plaintiffs’ TVPA Case Law is Inapposite.
                                                           24            Plaintiffs ignore the key facts of many of the cases they cite in support of their
                                                           25   position. For example, Plaintiffs cite United States v. Calimlim, 538 F.3d 706 (7th Cir.
                                                           26   2008), for the proposition that TVPA liability arises where an employer poses mere
                                                           27   “warnings to their employee that she was in the United States illegally and therefore subject
                                                           28   to deportation.” ECF 432 at 19 (citing Calimlim). Plaintiffs misstate the facts of Calimlim,
                                                                 56108041;1                                   8                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 16 of 29 Page ID
                                                                                             #:16772



                                                           1    which found sufficient evidence to uphold a conviction under the TVPA where the
                                                           2    defendants illegally brought the plaintiff into the United States, held plaintiff against her
                                                           3    will for nineteen years and forced her to work 15 hours every single day of the week, did
                                                           4    not allow her to use the phone, denied her medical care when she needed it, and threatened
                                                           5    her with deportation if she did not comply. Calimlim, 538 F.3d at 707. In contrast, Plaintiffs
                                                           6    here are held in the lawful custody of ICE. The “labor” at issue is basic housekeeping tasks
                                                           7    needed to keep a clean environment, such as putting trash in the trash can instead of on the
                                                           8    floor, wiping down surfaces after eating, or cleaning toothpaste off of the sink. Further,
                                                           9    unlike in Calimlim, ICE has been aware of the allegations in this case (and others) and
                                                           10   taken no action.
                                                           11   V.       Being A For-Profit Company Does not Establish the Intent Required Under the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12            TVPA.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13            Plaintiffs misconstrue the TVPA’s scienter requirement; that requirement applies
AKERMAN LLP




                                                           14   specifically to the act of coercing a victim into providing labor, not to the “benefit” a
                                                           15   perpetrator might conceivably enjoy from obtaining such labor. It is not enough to show
                                                           16   that the defendant received a benefit; to the contrary, the evidence must show that the
                                                           17   defendant “intended to cause the victim to believe that she would suffer serious harm —
                                                           18   from the vantage point of the victim — if she did not continue to work.” United States v.
                                                           19   Dann, 652 F.3d 1160, 1170 (9th Cir. 2011) This Court has already noted this as the correct
                                                           20   framing of the scienter analysis. ECF 223 at 22 (“The ‘lynchpin’ of the serious harm
                                                           21   analysis under the TVPA is whether serious harm was threatened and whether the employer
                                                           22   intended the employee to believe harm would occur.”) (citing Dann, 652 F.3d at 1170)
                                                           23   (emphasis added).
                                                           24            Here, Plaintiffs decry the fact that GEO is a for-profit corporation and declare that
                                                           25   its status as a publicly traded company, standing alone, is sufficient “circumstantial”
                                                           26   evidence to prove Defendant violated the statute. ECF 432 at 17. This threadbare evidence
                                                           27   is insufficient to show that Defendant acted with the requisite intent. Wells Fargo Bank
                                                           28   Nw. N.A. v. Taca Int’l Airlines, 247 F. Supp. 2d 352, 365 (S.D.N.Y. Sept. 25, 2002) (“a
                                                                 56108041;1                                    9                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 17 of 29 Page ID
                                                                                             #:16773



                                                           1    generalized profit motive that could be imputed to any for-profit company, is insufficient
                                                           2    for purposes of inferring scienter.” (emphasis added)). Here, the overwhelming evidence
                                                           3    shows detainees were not placed in segregation for refusing to work. For instance, not a
                                                           4    single segregation report out of the thousands in the summary judgment record show a
                                                           5    detainee placed in segregation for refusal to work. Dkt. 426-4 (Decl. of Nick Erickson) at
                                                           6    ¶¶ 4-7; see also 193-4 (Janecka Dep.) at 74:11-17 (“Q. Does it ever happen at the GEO
                                                           7    facility that when a detainee refuses to clean their assigned living area, they are put into
                                                           8    disciplinary restriction? A. Not to my knowledge. Q. That has never happened, to your
                                                           9    knowledge, at the Adelanto Facility? A. Not to my knowledge, since I’ve been there.”
                                                           10   (emphasis added)).
                                                           11            Further, despite taking over fifteen depositions of Defendant’s employees, Plaintiffs
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   have failed to identify any evidence that Defendant intended to coerce detainees to work.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   The scant evidence Plaintiffs provide demonstrates the opposite. See, e.g., Dkt. 193-4
AKERMAN LLP




                                                           14   (Janecka Dep.) at 196:20-25 (“It’s strictly a volunteer detainee work program … “).
                                                           15   Plaintiffs even cut off one evidentiary citation just before the testimony explicitly refutes
                                                           16   their allegation GEO would have to hire more employees in the absence of detainee labor.
                                                           17   See Dkt. 411-10 (Spangnuolo Dep.) at 20:10-18 (“Q. Do you have to hire additional people
                                                           18   to cover for the lack of detainee help? A. No.”). Summary judgment is appropriate.
                                                           19   VI.      GEO is Entitled to Summary Judgment on Plaintiffs’ Employment Claims.
                                                           20            Plaintiffs do not establish a genuine issue of material fact to save their claim under
                                                           21   the California Minimum Wage Act (“CMWA”) from summary judgment.
                                                           22            a.     Under any definition of “employer,” GEO does not employ Plaintiffs.
                                                           23            Plaintiffs argue GEO improperly urges this Court to apply the wrong test to
                                                           24   determine whether it employed them. ECF No. 432 at 29-30. Plaintiffs instead urge this
                                                           25   Court to apply one of three tests set forth in Martinez v. Combs, 49 Cal. 4th 35 (2010). Id.
                                                           26   at 29-32. Yet the Martinez tests cannot control under recently enacted amendments to the
                                                           27   California Labor Code and because Plaintiffs’ status as detained undocumented
                                                           28   immigrants in a federal facility is relevant to the inquiry of whether they are GEO’s
                                                                 56108041;1                                    10                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 18 of 29 Page ID
                                                                                             #:16774



                                                           1    employees. Regardless of what standard applies, the result is the same: Plaintiffs are not
                                                           2    employed by GEO under California law and summary judgment is proper.
                                                           3                b.     Martinez is not the Correct Test.4
                                                           4                Martinez does not provide a test for determining whether detainees are employees.
                                                           5    To the contrary, it provides a test for determining when two or more entities are joint
                                                           6    employers. Salazar v. McDonald’s Corp., 2016 WL 4394165, at *3 (N.D. Cal. Aug. 16,
                                                           7    2016), aff’d, 939 F.3d 1051 (9th Cir. 2019). In Martinez, the California Supreme Court
                                                           8    examined whether agricultural workers were jointly employed by the merchants who sold
                                                           9    their products (as well as the farm operators) such that those merchants could be liable
                                                           10   under the CMWA and Industrial Wage Commission (“IWC”) regulations. 49 Cal. 4th at
                                                           11   49. The Court then set forth a test for determining when a third-party may be considered
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   an “employer” under the CWMA. Id. at 64. If Plaintiffs were trying to establish that both
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   GEO and ICE were the employer of a detention officer at Adelanto, Martinez would
AKERMAN LLP




                                                           14   provide guidance. But that is not the issue before this Court.
                                                           15               c.      Whether Detainees are “Employees” Is the Appropriate Test.
                                                           16               Accordingly, because the issue here is not one of who the “employer” of detainees
                                                           17   is, but instead whether detainees themselves are “employees,” this Court must first turn to
                                                           18   Labor Code § 2775 for guidance. Section 2775(b)(1) provides that an individual who
                                                           19   provides labor for renumeration is an employee if they also meet the ABC test enumerated
                                                           20   in Dynamex Ops. W. Inc. v. Super. Ct., 4 Cal. 5th 903 (2018). Thereafter, Section
                                                           21   2775(b)(3) explains that if Dynamex is not easily applied to a particular context, the
                                                           22   determination of whether a person is an employee “shall be . . . governed by the California
                                                           23   Supreme Court’s decision in S.G. Borello & Sons, Inc. v. Dep’t of Indus. Rels., 48 Cal. 3d
                                                           24   341 (1989). As noted in GEO’s motion, this standard applies retroactively to existing
                                                           25   claims, including Plaintiffs’ claim under Labor Code § 1194.
                                                           26
                                                                4
                                                                 GEO notes that although this Court has previously issued rulings confirming IWC Order
                                                           27   5 applies to this action, ECF 44 and 61, it has not yet had the opportunity to consider
                                                           28   whether Labor Code § 2775(b)(3) or Talley should dictate whether GEO employed
                                                                Plaintiffs because that statue did not yet exist and Talley had not yet been decided.
                                                                    56108041;1                                  11                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 19 of 29 Page ID
                                                                                             #:16775



                                                           1             Despite Plaintiffs’ claims to the contrary, Talley v. City of Fresno, 51 Cal. App. 5th
                                                           2    1060 (2020) provides helpful guidance here. While Talley involved a claim under the Fair
                                                           3    Employment and Housing Act, it looked to the Labor Code for guidance in determining
                                                           4    whether individuals who were in the custody of the government, were employees. Id.
                                                           5    Under Talley, an individual in government custody is not an employee if she does not
                                                           6    receive “minimum remuneration” for their work, or an amount that was “financially
                                                           7    significant and quantifiable.” Id. at 1086. Talley’s “minimum renumeration” test is
                                                           8    consistent with the dictates of Section 2775—which limits the definition of “employee” to
                                                           9    only those who receive “renumeration.”
                                                           10            To establish they receive remuneration, Plaintiffs must show the benefit they receive
                                                           11   is quantifiable and “significant,” not merely incidental to the work performed. Id. at 1084.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Plaintiffs cannot meet this test, because $1 per day stipend in the VWP is not significant
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   but instead is merely incidental to the program itself. See, e.g., Juino v. Livingston Parish
AKERMAN LLP




                                                           14   Fire Dist. No. 5, 717 F.3d 431, 439-40 (5th Cir. 2013) (finding $2 per fire emergency
                                                           15   earned by a volunteer firefighter as incidental).
                                                           16            Furthermore, Plaintiffs do not identify any factual dispute that would preclude
                                                           17   summary judgment under Matherly v. Andrews, 859 F.3d 264, 278 (4th Cir. 2017) . Instead,
                                                           18   they write off Matherly as inapplicable to state law claims and do not address any of its
                                                           19   factors. Because Plaintiffs dispute is purely legal, and because Matherly is in fact
                                                           20   applicable, GEO is entitled to summary judgment. To be sure, S.G. Borello (codified in
                                                           21   Section 2755 of the Labor Code) instructs courts to look at the multifactor tests espoused
                                                           22   in federal precedent to determine whether a detainee is an “employee.” 48 Cal. 3d at 351.
                                                           23   Thus, where the issue is whether civilly confined individuals are employees, the multi-
                                                           24   factor test expressed in Matherly, 859 F.3d at 278 guides the inquiry. Because Plaintiffs do
                                                           25   not dispute any of GEO’s factual predicates from its opening motion, GEO is entitled to
                                                           26   summary judgment under Materly.
                                                           27
                                                           28
                                                                 56108041;1                                    12                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 20 of 29 Page ID
                                                                                             #:16776



                                                           1             d.     GEO does not Employ Plaintiffs Under Martinez.
                                                           2             Even assuming that the joint employer test in Martinez applies, the evidence shows
                                                           3    GEO is not an “employer” of the VWP participants as the facts clearly show that GEO did
                                                           4    not: (a) to exercise control over the wages, hours or working conditions, or (b) to suffer or
                                                           5    permit to work, or (c) to engage, thereby creating a common law employment relationship.
                                                           6                    1.    GEO does not control VWP Participants’ wages, hours, or
                                                           7                          working conditions.
                                                           8             Plaintiffs argue GEO controls VWP participant’s wages, hours, and working
                                                           9    conditions and therefore it employs any detainee participants. ECF 432 at 31. In support of
                                                           10   this, Plaintiffs argue GEO decides what and when to pay participants; it creates work details
                                                           11   and assigns participants jobs; it evaluates candidates for positions; it evaluates the work
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   performance of participants; it provides the tools and training to do the tasks; and it
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   supervises detainees. Id. These allegations are demonstrably false and a deliberate
AKERMAN LLP




                                                           14   misstatement of testimony and the evidence.
                                                           15            First, the undisputed evidence establishes GEO does not exercise direct or indirect
                                                           16   control over the wages, hours, or working conditions of VWP participants. GEO has no
                                                           17   control over the wages VWP participants at the Adelanto facility are paid—ICE makes that
                                                           18   determination. SUF 11, 13, 14. Therefore, GEO does not meet the first test.
                                                           19            Second, GEO does not control the positions or hours worked by VWP participants.
                                                           20   Detainees choose whether to apply to work in the VWP. When completing their
                                                           21   applications, detainees are given multiple positions to choose from and have complete
                                                           22   freedom to decide where they want to work. See ECF 411-15 (McCormick Dep. at 93-96).
                                                           23   Most detainees are eligible to work in any position they choose, subject to strict ICE
                                                           24   regulations that narrow the available positions and shifts for detainees classified as higher-
                                                           25   risk. E.g., ECF 411-15 (McCormick Dep. at 56:19-57:10, 92:21-93:10, 96:2-97:1). Once
                                                           26   offered a position, detainees may decline or accept available positions and shifts as they
                                                           27
                                                           28
                                                                 56108041;1                                  13                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 21 of 29 Page ID
                                                                                             #:16777



                                                           1    come available without impairing their ability to work in other positions or shifts. Id. at
                                                           2    93:18-96:1, 107:15-108:6.5
                                                           3                Further, GEO does not control the number of hours worked within a shift by a VWP
                                                           4    participant or whether the participant even appears. See SUF 16. Undisputed testimony
                                                           5    establishes a detainee has discretion whether to appear at all, how long to stay, and how
                                                           6    much work to do within an eight-hour window. SUF 16; see also ECF 193-4 (Janecka Dep.
                                                           7    6/26/19 at 101-102); ECF 411-15 (McCormick Dep. at 104:14-22, 239:3-20, 262:8-12).
                                                           8    Detainees have complete freedom to come and go as they please, as well as quit a position
                                                           9    with no repercussion. Id.; see also ECF 411-15 at 203:16-204:13, 267:2-6; 266:14-23.
                                                           10               Last, undisputed testimony states GEO does not exercise meaningful oversight as to
                                                           11   the working conditions for VWP participants. For example, Ms. Wise McCormick testified
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   GEO’s detention officers would suggest the dorm porters may want to clean, but it was
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   entirely left up to the porters themselves whether they would clean at all, as well as how
AKERMAN LLP




                                                           14   and what they would clean. Id. at 27:18-28:13, 30:14-24, 35:7-19, 35:15-36:8, 37:2-3,
                                                           15   66:17-18, 77:5-22, 80:17-24. To the extent Plaintiffs seek to rely on the “control test,”
                                                           16   summary judgment in favor of GEO is appropriate.
                                                           17                      2.    GEO does not suffer or permit Plaintiffs to work
                                                           18               The second definition of “employ” under Martinez is whether the employer “suffers
                                                           19   or permits” the work. Martinez, 49 Cal. 4th at 70. Plaintiffs argue GEO is an employer
                                                           20   because it knows detainees work for subminimum wages and fails to prevent that unlawful
                                                           21   condition from happening, despite being able to do so. ECF 432 at 32. GEO is not an
                                                           22   employer under this test because even presuming it “knows” the VWP participants work
                                                           23   “in” its business without being paid the minimum wage, it did not have the power to hire
                                                           24   them or pay them more. Because GEO does not have discretion as to whether to hire VWP
                                                           25
                                                                5
                                                                 Plaintiffs make a passing reference to Brassinga v. City of Mtn. View, 66 Cal. App. 4th 195 (1998) for
                                                           26   the proposition that detainees are not properly considered volunteers simply because they have the ability
                                                           27   to decline an assignment. ECF No. 432 at 29. However, Brassinga does not stand for this proposition. In
                                                                Brassinga, the court found a deceased officer was not a volunteer at the time of his death where he received
                                                           28   his typical compensation to voluntarily participate in an out of work activity for his employer. Id. at 214.
                                                                This ruling has no bearing on the inquiry here.
                                                                    56108041;1                                      14                          CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 22 of 29 Page ID
                                                                                             #:16778



                                                           1    participants as employees or whether to pay them minimum wage (ECF 414-1 at SUF 13,
                                                           2    24), GEO cannot be liable as an employer under the “suffers and permits” test, and
                                                           3    summary judgment is appropriate.
                                                           4    VII. GEO Is Entitled To Derivative Sovereign Immunity.
                                                           5                Plaintiffs assert that GEO is not entitled to Derivative Sovereign Immunity (“DSI”)
                                                           6    because Plaintiffs (incorrectly) argue GEO took steps beyond what ICE required in
                                                           7    implementing the VWP and that it had discretion to set the VWP stipend at a rate higher
                                                           8    than the amount that is specified in its contract with ICE. Plaintiffs both misstate the law
                                                           9    and fail to refute any of GEO’s material facts. As GEO explains in detail in its Opposition
                                                           10   to Plaintiffs’ Partial Motion for Summary Judgment (ECF 434), Campbell-Ewald made
                                                           11   clear that derivative sovereign immunity is distinct and separate from the “government
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   contractor defense” enumerated in Boyle v. United Techs. Corp., 487 U.S. 500, 508 (1988).
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   The correct legal test for whether GEO is entitled to DSI is whether GEO “simply
AKERMAN LLP




                                                           14   performed as the Government directed” and if ICE had validly conferred authority to direct
                                                           15   GEO to so act. In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 69
                                                           16   (D.C. Cir. 2019). As set forth below, GEO has established both prongs of the test, and is
                                                           17   therefore entitled to summary judgment as a matter of law.6
                                                           18               a.     GEO Performed as ICE Directed
                                                           19               Plaintiffs argue GEO’s DSI defense fails because GEO took steps over and beyond
                                                           20   acts required to be performed under the ICE contracts. In support, Plaintiffs cite to three
                                                           21   purported facts: (1) “ICE did not authorize or direct GEO to secure free detainee labor
                                                           22   through threats of serious harm,” (2) “ICE [did not] direct GEO to permit detained
                                                           23   immigrants to work in VWP details for either $1/day or no compensation at all,” and (3)
                                                           24   that “ICE leaves the decision of how much to pay above [$1/day] to the discretion of GEO
                                                           25   itself.” ECF 432, p. 11:4-18. Yet Plaintiffs’ “facts” do not properly refute any of GEO’s
                                                           26
                                                                6
                                                                  Plaintiffs’ reliance upon Menocal v. GEO Grp., Inc., 113 F. Supp. 3d 1125, 1135 (D.
                                                           27   Colo. 2015) and Nwauzor v. GEO Grp., Inc., 2020 WL 1689728, at *9 (W.D. Wash. Apr.
                                                           28   7, 2020) is misguided as GEO’s DSI defense has not been resolved on the merits in either
                                                                case.
                                                                    56108041;1                                  15                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 23 of 29 Page ID
                                                                                             #:16779



                                                           1    arguments. First, any reliance on the “fact” that “ICE did not authorize or direct GEO to
                                                           2    secure free detainee labor through threats of serious harm” is misplaced as it assumes GEO
                                                           3    in fact did secure free detainee labor through threats of serious harm – a proposition which
                                                           4    is not supported by any undisputed evidence. Further, this contention conflates the claims
                                                           5    of the Adelanto Wage Class with those of the Forced Labor Classes. Indeed, the issue of
                                                           6    whether GEO “forced” labor is not relevant to the Adelanto Wage Class. As described
                                                           7    above, in implementing the disciplinary severity scale, GEO acted exactly as the
                                                           8    government directed. Plaintiffs do not materially contest this, instead conceding that their
                                                           9    Forced Labor claims are based exclusively on acts that GEO took at the direction of the
                                                           10   Federal Government: placing the disciplinary severity scale that was drafted by ICE in the
                                                           11   detainee handbook. ECF 432 at 25 (conceding Plaintiffs’ claim for relief is based upon
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   ICE’s rule violation 306); ECF 206-5 at 222 (2011 PBNDS, § 3.V.B) (requiring GEO to
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   provide all detainees with notice of the disciplinary severity scale). Nor have Plaintiffs
AKERMAN LLP




                                                           14   refuted GEO’s undisputed fact nos. 88 and 89 (which facts demonstrate segregation does
                                                           15   not necessarily result in serious harm).
                                                           16            As for the Adelanto Wage Claims, Plaintiffs do not dispute that GEO is required to
                                                           17   operate a VWP that complies with PBNDS 5.8. GEO’s Fact #30 (undisputed by Plaintiff);
                                                           18   see also ECF 411-1 (Plaintiffs’ Fact 30). There is also no dispute that ICE has set the
                                                           19   minimum permissible stipend for VWP participation at $1 per day. GEO’s Fact #39, 40,
                                                           20   42 (undisputed by Plaintiff); see also Plaintiffs’ Fact # 34. The only potential dispute is
                                                           21   whether GEO could have paid more than $1 per day, consistent with the directives of the
                                                           22   federal government. Yet, Plaintiffs do not offer any evidence that GEO could have paid
                                                           23   detainees more than $1 per day for their participation in the VWP at Adelanto. Instead,
                                                           24   they argue generally that a contract would not “necessarily preclude” GEO from paying a
                                                           25   higher rate and point to different facilities which have received different directives from
                                                           26   ICE. ECF 431 at 31:24-25. Critically, Plaintiffs ignore the specific contract at issue—the
                                                           27   key piece of evidence that would demonstrate what ICE directed GEO to do.
                                                           28
                                                                 56108041;1                                  16                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 24 of 29 Page ID
                                                                                             #:16780



                                                           1             The plain language in the Adelanto contract requires GEO to pay exactly $1 per day
                                                           2    to detainees. ECF 434-1, GEO’s SUF 11 (“Detainee labor shall be . . . paid $1 day.”). ICE
                                                           3    agrees that GEO must pay $1 per day to detainees in the VWP. ECF 434-1, SUF 12. In
                                                           4    order to pay more than $1 per day, GEO would need to obtain a contract modification. Id.
                                                           5    at SUF 33. When GEO asked in the past whether it could pay more at Adelanto, ICE
                                                           6    officials told GEO it could not. Id. at SUF 13. GEO’s contract with ICE directs it to pay $1
                                                           7    per day to detainees, not more and not less. Accordingly, GEO is entitled to immunity.
                                                           8             b.     ICE Has Authority To Direct The Dollar A Day Rate
                                                           9             Plaintiffs’ conclusory argument that ICE lacked appropriations authority similarly
                                                           10   fails. Congress has repeatedly acknowledged the PBNDS in drafting its appropriations
                                                           11   bills; indeed, it has specifically ordered ICE to comply with various versions of the PBNDS
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   on multiple occasions. See e.g., H. Rept. 112-91 - DHS Appropriations Bill, 2012; H. Rept.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   112-492 - DHS Appropriations Bill, 2013; H. Rept. 114-215 – DHS Appropriations Bill,
AKERMAN LLP




                                                           14   2016. Nor is there any authority to support Plaintiffs’ argument that Congress was required
                                                           15   to specifically appropriate funds for the VWP each year, rather than including it as part of
                                                           16   its lump-sum amount earmarked for detention services. To the extent Plaintiffs are
                                                           17   successful in arguing that ICE had no authority to set the detainee pay rate or reimburse
                                                           18   GEO, this same analysis would lead to a finding that ICE was not authorized to promulgate
                                                           19   the section of the PBNDS which requires detainees to be compensated for their
                                                           20   participation in the VWP (thus eliminating Plaintiffs ability to rely upon Section 5.8 to
                                                           21   establish their TVPA claims). Indeed, adopting Plaintiffs’ reasoning, detainees who have
                                                           22   participated in the VWP since 1979 would have been unjustly enriched (at the taxpayers’
                                                           23   expense) in the amount of $1.00 for each day they participated in the VWP. Because the
                                                           24   GEO performed as ICE directed and that ICE had validly conferred authority to direct
                                                           25   GEO, summary judgment should be granted on the basis of DSI.
                                                           26   VIII. GEO Is Entitled To Intergovernmental Immunity.
                                                           27            Plaintiffs rely on non-binding case law to establish GEO should not be shielded by
                                                           28   intergovernmental immunity. ECF 432, p. 23:2-3 (citing to The GEO Group, Inc. v.
                                                                 56108041;1                                  17                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 25 of 29 Page ID
                                                                                             #:16781



                                                           1    Newsom, 2020 WL 5968759, at *30 (S.D. Cal. Oct. 8, 2020) stating, “the Newsom court
                                                           2    got it right.” ECF 432, p. 23:9). Binding case law holds otherwise: “[f]or purposes of
                                                           3    intergovernmental immunity, federal contractors are treated the same as the federal
                                                           4    government itself.” United States v. California, 921 F.3d 865, 882 n.7 (9th Cir. 2019).
                                                           5                a.     The Wage Class Claims Seek to Regulate the Federal Government
                                                           6                Plaintiffs first argue GEO is not shielded by intergovernmental immunity because it
                                                           7    cannot be considered a government instrumentality nor does it serve an important
                                                           8    governmental function.7 The cases Plaintiffs cite addressing the “legal incidence” test used
                                                           9    in state-taxation cases are inapplicable. See, e.g., Dep’t of Empl. v. United States, 385 U.S.
                                                           10   355, 358 (1966). Because there is Ninth Circuit precedent directly on point that GEO steps
                                                           11   into the shoes of the federal government for purposes of intergovernmental immunity, there
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   is no need to consider whether the instrumentality cases are applicable here. See California,
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   921 F.3d 865 at 882.
AKERMAN LLP




                                                           14               b.     California Minimum Wage Act is Discriminatory
                                                           15               Next, Plaintiffs argue that GEO is not entitled to intergovernmental immunity
                                                           16   because “there is no evidence in the record that the CMWA treats private companies that
                                                           17   contract with the federal government worse than it treats private companies that contract
                                                           18   with state or local governments.” ECF 432 at 26:11-14. But the issue is not (as Plaintiffs
                                                           19   suggest) whether CMWA treats private companies that contract with the federal
                                                           20   government worse than it treats private companies that contract with state or local
                                                           21   governments; rather, the issue is whether the CMWA “treats someone else better than it
                                                           22   treats [the federal government]” – the standard set out in Washington v. U.S., 460 U.S. 526
                                                           23   (1983). Here, GEO’s uncontroverted evidence demonstrates that application of the state’s
                                                           24   minimum wage law would treat the federal government (and its contractors) worse than it
                                                           25   treats state or local governments operating their respective VWP programs.
                                                           26
                                                           27
                                                                7
                                                           28    There can be no question that the safe housing of ICE detainees constitutes an important
                                                                governmental function. United States v. Michigan, 851 F.2d 803, 806-07 (6th Cir. 1988).
                                                                    56108041;1                                  18                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 26 of 29 Page ID
                                                                                             #:16782



                                                           1             Without any meaningful explanation, Plaintiffs argue records from Orange County
                                                           2    and Yuba County cannot be used to demonstrate that the state’s minimum wage laws
                                                           3    discriminate against the federal government because they are not “proper comparators.”
                                                           4    Plaintiffs notably fail to provide any evidence (or authority for that matter) demonstrating
                                                           5    how or why Orange County’s Theo Lacy facility and the Yuba County facility are not
                                                           6    proper comparators. Both county facilities implement the same PBNDS-authorized VWP,
                                                           7    both house ICE detainees, and both pay detainees $1 per day for their participation in
                                                           8    nearly identical tasks to those included in GEO’s VWP. GEO’s evidence demonstrates that
                                                           9    these facilities are similarly situated and both must comply with ICE regulations. GEO Fact
                                                           10   # 55-61. Yet, despite operating the same ICE programs as GEO, Yuba County and Orange
                                                           11   County are given preferential treatment afforded to state entities under the IWC – i.e., as
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   state entities, they are shielded by the express terms of the applicable IWC wage orders
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   from a claim that ICE detainees in their facilities should be classified as “employees,” while
AKERMAN LLP




                                                           14   GEO is not given the same protection. Thus, Plaintiffs’ statement that “California’s
                                                           15   requirement an employer pay a minimum wage…applies equally to all actors, state and
                                                           16   federal” (ECF 432 at p. 27:12-13) is not only unsupported by the evidence, but also is
                                                           17   incorrect as a matter of law. Plaintiffs next argue that the CTVPA does not discriminate
                                                           18   against the federal government because GEO cited only to Cal. Code Regs. tit. 15, § 3064,
                                                           19   which regulation Plaintiffs claim does not apply “because civil immigration detainees are
                                                           20   not inmates in the custody of the California Department of Corrections.” But, Plaintiffs fail
                                                           21   to acknowledge that is exactly the point—California cannot treat its own facilities
                                                           22   differently than the federal government by permitting State detainees to clean up after
                                                           23   themselves without pay, but classifying the same activities as “employment” where the
                                                           24   detainees are held under the authority of the federal government.
                                                           25            Plaintiffs also fail to refute GEO’s evidence that such disparate treatment would
                                                           26   burden the federal government and its contractors. Plaintiffs contend since GEO’s contracts
                                                           27   with ICE are “fixed-cost contracts based on a per diem or bed-day rate, which includes all
                                                           28   daily operating costs, such as personnel, food, health care, supplies, utilities, maintenance,
                                                                 56108041;1                                  19                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 27 of 29 Page ID
                                                                                             #:16783



                                                           1    infrastructure, depreciation, cost of capital, overhead and profit” that GEO (and not the
                                                           2    federal government) would suffer any loss associated with paying minimum wage. ECF
                                                           3    432 at 28:1-8. However, Plaintiffs have not pointed to any evidence supporting their
                                                           4    conclusion that GEO, not ICE, would carry the burden.
                                                           5                GEO on the other hand has produced evidence demonstrating that application of the
                                                           6    CMWA would fundamentally change the terms of the ICE contracts, in turn burdening
                                                           7    ICE. For example, the ICE contracts require all employees to be included the staffing plan,
                                                           8    which is to be approved by the federal government. GEO Fact #9; ECF 415-7 at GEO-
                                                           9    Novoa_00041205. Based upon that, all employees would need to be approved by the
                                                           10   federal government (including those in the VWP). Wages then would in turn be passed to
                                                           11   the government because the federal government funds everyone on the staffing plan. In
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   their summary judgment motion (ECF 411), Plaintiffs rely on F.R.E. 408-protected
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   evidence this Court should not even consider. ECF 435-15 (Menocal Hearing Transcript)
AKERMAN LLP




                                                           14   at 17:9-25 (“… it’s straight up 408 as far as I can see. … it screams 408 if it was produced
                                                           15   as part of a settlement effort that I [the Court] engaged in.”). Even if the Court were to
                                                           16   consider it, however, the evidence supports GEO’s argument; it demonstrates ICE would
                                                           17   be adversely affected by having to pay substantially more to reimburse GEO should
                                                           18   California’s minimum wage law apply to the Adelanto VWP.8 See generally ECF 231-2
                                                           19   (May 30, 2018 letter from GEO to ICE); ECF 411-5 (Brian Evans 30(b)(6) Dep.) at 157:23-
                                                           20   158:19 (“… I believe there was also a component of that letter that provided some sense
                                                           21   of potential cost implications if the government were to have to pay detainees or someone
                                                           22   else a higher amount.”) (emphasis added). Together, these facts demonstrate ICE would in
                                                           23   fact be severely impacted by application of the California minimum wage law.
                                                           24               Finally, Plaintiff’s citation to irrelevant dicta made by the Court in Nwauzor, W.D.
                                                           25   Wash. No. 3:17-cv-05769, about the purported inapplicability of Boeing v. Movassaghi,
                                                           26
                                                           27   8
                                                                  GEO continues to object to the use of this evidence as it is protected by F.R.E. Rule 408;
                                                           28   however, insofar as the Court considers it, this spreadsheet demonstrates significant costs
                                                                to the government, not GEO.
                                                                    56108041;1                                   20                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                 DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 28 of 29 Page ID
                                                                                             #:16784



                                                           1    768 F.3d 832, 842-43 (9th Cir. 2014) or Blackburn v. United States, 100 F.3d 1426, 1435
                                                           2    (9th Cir. 1996) should be given no credence. As stated above, the Nwauzor Court
                                                           3    concluded that issues of fact related to GEO’s immunity defenses must proceed to the jury
                                                           4    for a final resolution. ECF 302 at 20 (Bryan, J.). For all of these reasons, GEO is entitled
                                                           5    to summary judgment based on the IGI doctrine.
                                                           6    IX.      Plaintiffs Cannot Prevail On Their Claims For Unjust Enrichment Or For
                                                           7             Violation Of California’s Unfair Competition Law.
                                                           8         Plaintiffs have wholly failed to demonstrate that GEO is in any way “enriched” by the
                                                           9    presence of detainees in the VWP; to the contrary, GEO’s staffing is sufficient to ensure
                                                           10   all of the tasks that detainees perform could be completed by regularly-scheduled
                                                           11   employees. SUF 31; ECF 414-1, GEO’s Fact #47,49. In addition to not needing or relying
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   upon detainee participants for the operation of the facility, GEO does not profit from its
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   operation of the VWP. SUF 32 ECF 414-1, GEO’s Fact #51. That GEO pays for and
AKERMAN LLP




                                                           14   distributes additional food items to VWP participants—above and beyond the daily meal
                                                           15   requirements outline under the PBNDS—further undermines Plaintiffs’ contention that
                                                           16   GEO is unjustly enriched by operating a VWP. Here, even assuming arguendo that GEO
                                                           17   is benefitted by detainee labor, any nominal benefit afforded GEO is offset by the costs of
                                                           18   operating the VWP. Accordingly, Plaintiffs’ claim for unjust enrichment fail as a matter of
                                                           19   law, and GEO is entitled to summary judgment.
                                                           20        A claim under California’s Unfair Competition Law requires “a violation of another
                                                           21   law” as a predicate to recovery. Cooper v. Simpson Strong-Tie Co., 460 F. Supp. 3d 894,
                                                           22   918 (N.D. Cal. 2020). Because Plaintiffs have failed to establish that detainees are
                                                           23   employees for purposes of California’s wage and hour laws, Plaintiffs cannot state a claim
                                                           24   under the UCL. Accordingly, GEO is entitled to summary judgment on Plaintiffs’ UCL
                                                           25   claim.
                                                           26   X.       CONCLUSION
                                                           27            For the foregoing reasons, GEO respectfully requests that this Court deny Plaintiffs’
                                                           28   motion for summary judgment in its entirety.
                                                                 56108041;1                                   21                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                              DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                                            Case 5:17-cv-02514-JGB-SHK Document 436 Filed 01/15/21 Page 29 of 29 Page ID
                                                                                             #:16785



                                                           1                                                    Respectfully submitted,
                                                           2    Dated: January 15, 2021                         AKERMAN LLP
                                                           3
                                                           4                                                    By:   /s/ Ellen S. Robbins
                                                           5                                                          Ellen S. Robbins
                                                                                                                      Alicia Y. Hou
                                                           6                                                          Adrienne Scheffey
                                                                                                                      Attorneys for Defendant
                                                           7                                                          THE GEO GROUP, INC.
                                                           8
                                                           9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                56108041;1                                 22                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                             DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
